Citation Nr: 0814433
Decision Date: 05/01/08	Archive Date: 06/26/08

DOCKET NO. 04-03 917                        DATE MAY 01 2008

On appeal from the Department of Veterans Affairs Regional Office in Jackson, Mississippi 

THE ISSUES 

1. Entitlement to service connection for arthritis in the knees, secondary to lumbar intervertebral syndrome. 

2. Entitlement to service connection for a bilateral elbow disability, secondary to lumbar intervertebral syndrome. 

3. Entitlement to service connection for a left ankle disability, secondary to lumbar intervertebral syndrome. 

4. Entitlement to service connection for a right ankle disability, secondary to lumbar intervertebral syndrome. 

5. Entitlement to service connection for a cervical spine disability, secondary to lumbar intervertebral syndrome. 

6. Entitlement to service connection for arthritis of the hands, secondary to lumbar intervertebral syndrome. 

7. Entitlement to service connection for arthritis of the shoulders, secondary to lumbar intervertebral syndrome. 

8. Entitlement to service connection for a bilateral foot disability, secondary to lumbar intervertebral syndrome. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

S. Richmond, Associate Counsel 

INTRODUCTION 

The veteran had active military service from March 1969 to March 1971. 

This matter comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for arthritis in the neck, knees, elbows, hands, shoulders, ankles, and feet. The veteran requested a Board hearing; but later withdrew the request in June 2004. 

Based on the evidence of record, the issues have been recharacterized as reflected on the cover page. 

The Board remanded this case for additional development in August 2006. As the requested development has been accomplished, this case is properly before the Board. 

- 2 - 

FINDINGS OF FACT 

1. Resolving all doubt, the medical evidence relates the veteran's disabilities in the neck, bilateral knees, left ankle, and bilateral feet to his service-connected lumbar intervertebral syndrome. 

2. The preponderance of the evidence shows no relationship between the veteran's disabilities in the bilateral elbows, bilateral hands, bilateral shoulders, or right ankle and his service-connected lumbar intervertebral syndrome or service. 

CONCLUSIONS OF LAW 

1. A cervical spine disability is proximately due to the service-connected lumbar intervertebral syndrome. 38 U.S.C.A. §§ 1110,5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.310 (2007). 

2. A bilateral knee disability is proximately due to the service-connected lumbar intervertebral syndrome. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.310 (2007). 

3. A left ankle disability is proximately due to the service-connected lumbar intervertebral syndrome. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.310 (2007). 

4. A bilateral foot disability is proximately due to the service-connected lumbar intervertebral syndrome. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.310 (2007). 

5. A bilateral elbow disability is not proximately due to a service-connected disability; nor was it incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304,3.310 (2007). 

- 3 - 

6. A bilateral hand disability is not proximately due to a service-connected disability; nor was it incurred in or aggravated by service, directly or presumptively. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§3.159, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

7. A bilateral shoulder disability is not proximately due to a service-connected disability; nor was it incurred in or aggravated by service, directly or presumptively. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§3.159, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2007). 

8. A right ankle disability is not proximately due to a service-connected disability; nor was it incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.310 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Notice and Assistance 

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a). VA must request that the claimant provide any evidence in the claimant's possession that pertains to a claim. 38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

- 4 - 

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004). 

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated in December 2002 and post-adjudication notice dated in January 2005. 

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), requesting the claimant to provide evidence in his possession that pertains to the claims. 

While the notification did not advise the veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned with respect to the service connection claims for disabilities in the elbows, hands, shoulders, and right ankle, as these claims were denied. Accordingly, any defect regarding that aspect of the notice requirement is rendered moot. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran in obtaining evidence, afforded the veteran physical examinations, and obtained medical opinions as to the etiology of the disabilities. All known and available records relevant to the issues on appeal have been obtained and associated with the veteran's claims file; and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time. 

- 5 - 

The veteran's service connection claims for disabilities in the neck, knees, left ankle, and feet have been considered with respect to VA's duty to notify and assist. Given the favorable outcome noted below, no conceivable prejudice to the veteran could result from this adjudication of those claims. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Analysis 

The veteran seeks service connection for disabilities of the neck, knees, elbows, hands, shoulders, ankles, and feet. He claims that all of these disabilities are secondarily related to his service-connected lumbar spine disability. His family also submitted statements in support of his claim noting that they had observed the veteran walking with a severe limp, which they attributed to his back disability. 

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303. 

In addition, service connection can be granted on a secondary basis. Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.31O(a). 

- 6 - 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neck, knees, left ankle, and feet 

The record shows disabilities in the neck, knees, left ankle, and feet. 

A May 2002 private medical record shows complaints of tenderness in the cervicothoracic region and the mid-lower cervical segments. The impression was polyarthritis. 

VA x-ray examination reports dated in September 2002 show small spurring in the patellofemoral joint of the right knee unchanged since October 2000; and increased bony excrescences in the anterior patella of the left knee since October 2000. 

VA magnetic resonance imaging (MRI) reports dated in November 2002 show grade II chondromalacia, lateral facet patella in the right knee and mild degenerative osteophyte formation at the medial femoral condyle and patella. A July 2003 VA x-ray examination report shows confirmed findings of degenerative changes in the right knee. In January 2004, a VA x-ray examination report shows that findings were consistent with early osteoarthritis of the left knee. 

October and December 2006 VA x-ray examination reports show a tiny plantar calcaneal spur in the left ankle; mild degenerative changes of the patellofemoral joints, bilaterally; status post bilateral bunionectomy with a K-wire remaining in the right first metatarsal head; osteoarthritis of the first metatarsal-phalangeal joints bilaterally; and mild spondylo-arthritic changes with intervertebral disc space narrowing and mild neural foraminal narrowing at C5-C6 and C6-C7. 

- 7 - 

A December 2006 VA examination report shows findings of bilateral plantar fasciitis. An April 2007 VA addendum to this report shows left ankle radiculopathy pain. 

As the veteran is service-connected for status post intervertebral syndrome and has present disabilities in the neck, knees, left ankle, and feet, the determinative issue is whether there is a relationship between these. 

The positive evidence consists of a July 2000 private medical statement, which notes that the veteran suffered a service-related spine injury and now had pain in the knees and ankles. The examiner found that it was as likely as not that this pain was caused from the injury noting that the veteran walked with a limp. 

A May 2002 private medical record shows the examiner found the veteran's arthritis in the multiple joints was exacerbated or triggered by the spine arthritis given the altered gait, as well as compensation for low back pain with regard to standing, walking, reaching, or lifting. The veteran was found not to have any signs of rheumatoid arthritis or other autoimmune etiology. 

An April 2007 VA addendum report notes that the veteran's bilateral knee osteoarthritis, bilateral plantar fasciitis, and left ankle radiculopathy were at least as likely as not secondary to his lumbar spine condition due to altered weight-bearing and gait. The examiner also found that the symptoms in the cervical spine were at least as likely as not related to the lumbar spine condition due to the global effects that such a condition could have on the entire spinal column. The examiner noted that the data reviewed included the claims file. 

The negative evidence consists of an October 2000 VA examination report, which shows the examiner found no evidence of any significant arthritic change to answer the question of a relationship between the back, knees, and ankles. The examiner did not think they were related finding that, particularly if the veteran had rheumatoid arthritis, he could have a synovial irritation that could be causing him intermittent pain. 

- 8 - 

A November 2004 VA examination report shows the veteran stated over the years he had always walked with a limp or sat leaning to one side or the other. He felt that this increased the stress on the joints of the upper and lower extremities and caused arthritis in these joints. It was noted that the veteran was not using a crutch, cane, or walker to ambulate and used no other orthotic devices. The examiner noted that the veteran basically complained of pain in all of his joints and found that it was less likely as not that the polyarthralgia in the joints would be caused from the back. The examiner noted that the veteran had a slight antalgic gait, but found that this in and of itself would not lead to degenerative changes in the knees and ankles, and would certainly not lead to degenerative changes in the upper extremity as the veteran described. The examiner also mentioned that he did not have any x-rays to review but found the range of motion in the joints was within normal limits for someone of the veteran's age. 

The evidence in this case is more or less equally-balanced in terms of whether the disabilities in the neck, knees, left ankle, and feet are related to service. The October 2000 VA opinion from the examiner, who found that the symptoms in the joints could be related to rheumatoid arthritis is speculative at best; also the examiner did not account for a May 2002 private medical record showing a normal rheumatoid factor on clinical evaluation. The November 2004 VA examiner, who found no relationship between the joint disabilities and the lumbar spine disability, did not have all of the relevant records before him, particularly any x-rays of the veteran's joints. On the other hand, the April 2007 VA examiner, who found a relationship between the joint disabilities and the lumbar spine disability, specifically noted a review of the claims file. The positive private medical opinions that relate the veteran's disabilities in the neck, knees, left ankle, and feet also include bases for these opinions. VA medical records dated in August 1978 and April 1979 support the assessment of a chronic limp showing a mild limp on the left side. An April 1981 VA medical record also shows the veteran walked with a limp favoring the right. Although the VA examiner in November 2004 found no relationship between the joint complaints and the veteran's back disability, there is no reason shown to value this opinion over the favorable opinions. In this regard, 
all doubt is resolved in the veteran's favor and service connection for disabilities in 

- 9 - 

the neck, bilateral knees, left ankle, and bilateral feet is warranted. See 38 C.F.R. § 3.102. 

Elbows, hands, shoulders, and right ankle 

The record shows disabilities in the elbows, hands, and shoulders. There is no disability shown in the right ankle. 

A September 2002 VA x-ray examination report shows mild degenerative changes in the acromioclavicular joint of the right shoulder. A July 2003 VA x-ray examination report shows findings of a small posterior olecranon spur in the left elbow. An April 2007 VA addendum to a previous report shows findings of bilateral elbow peri osteitis, bilateral hand osteoarthritis, and bilateral shoulder impingement. 

As the veteran is service-connected for status post intervertebral syndrome and has present disabilities in the elbows, hands, and shoulders, the determinative issue is whether there is a relationship between these. 

The positive evidence consists of VA medical records dated in August 1978 and April 1979 showing a mild limp on the left side. An April 1981 VA medical record shows the veteran walked with a limp favoring the right. 

A July 2000 private medical statement notes that the veteran suffered a servicerelated spine injury and now had pain in the ankle and elbow joints. The examiner found that it was as likely as not that this pain was caused from the injury noting that the veteran walked with a limp and gait and when sitting leaned on his elbows to take pressure off his back. 

A May 2002 private medical record shows the examiner found the veteran's arthritis in the multiple joints was exacerbated or triggered by the spine arthritis given the altered gait, as well as compensation for low back pain with regard to standing, walking, reaching, or lifting. 

- 10 - 

The negative evidence consists of an October 2000 VA examination report, which shows the examiner found no evidence of any significant arthritic change to answer the question of a relationship between the back, ankles, and elbows. 

An April 2007 VA addendum to a previous VA medical record contains an opinion that the bilateral elbow periosteitis, bilateral hand osteoarthritis, and bilateral shoulder impingement are less likely than not related to the veteran's lumbar spine condition. The examiner found that the elbow and lumbar spine conditions were too difficult to reconcile based on history, and that the hand and shoulder disabilities more likely represented age-related degeneration of the joints. The examiner noted that data reviewed included the claims file. 

The negative evidence with respect to disabilities of the elbows, hands, shoulders, and right ankle outweighs the positive evidence. The May 2002 positive private opinion notes that the general arthritis in the multiple joints was related; but the examiner did not specifically comment on the elbows, hands, or shoulder joints. Specifically, the elbow and left shoulder disabilities do not involve arthritis. The May 2002 private opinion is not specific enough to be considered probative. The July 2000 private medical opinion that the elbow disability was related to the back disability because the veteran had to lean forward on his elbows to take pressure off of his back is outweighed by the April 2007 VA medical opinion noting that the two diagnoses involving the back and elbows could not be reconciled based on the evidence of record. The April 2007 examiner specifically indicated a review of the claims file; while the July 2000 private medical examiner did not indicate any review of the claims file to support his opinion. The medical records do not, in fact, show any complaints of the veteran having to lean forward on his elbows to relieve pressure off of his spine. The opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Although the veteran primarily claims service connection for the elbows, hands, and shoulders as secondarily related to the back disability, the record also does not show any relationship between these disabilities and service. The service medical records are negative. The first finding of disability in the elbows, hands, and shoulders after 

- 11 - 

service was in 2002 for the right shoulder, 2003 for the left elbow, and 2007 for the bilateral hands, shoulders, and elbows. This is many years after service; so to the extent degenerative arthritis is involved, service connection is not warranted on a presumptive basis under 38 c.P.R. §§ 3.307, 3.309. Additionally, there is no evidence of continuity of symptomatology of these disabilities from service or during the many years before any of these disabilities were shown. See Savage v. Gober, 10 Vet. App. 488 (1997). 

Regarding the right ankle disability, there is no disability shown. The April 2007 VA examination report noted that the right ankle was normal on clinical evaluation. The veteran's complaints of pain in the right ankle are accepted as competent; however, pain alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Service connection cannot be granted if there is no present disability. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306. In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski,3 Vet. App. 223, 225 (1992). 

While the veteran's lay assertions have been considered, they do not outweigh the most probative medical evidence of record, which shows that there is no relation between the veteran's disabilities in the elbows, hands, and shoulders and the service-connected back disability or service, or any disability in the right ankle. Competent medical experts make this opinion and the Board is not free to substitute its own judgment for that of such an expert. See Colvin v. Derwinski, 1 Vet. App. 171,175 (1991). 

The preponderance of the evidence is against the service connection claims for disabilities in the elbows, hands, shoulders, and right ankle; there is no doubt to be resolved; and service connection is not warranted. Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

- 12 - 

ORDER 

Entitlement to service connection for arthritis in the knees, secondary to lumbar intervertebral syndrome is granted subject to the rules and payment of monetary benefits. 

Entitlement to service connection for a bilateral elbow disability, secondary to lumbar intervertebral syndrome is denied. 

Entitlement to service connection for a left ankle disability, secondary to lumbar intervertebral syndrome is granted subject to the rules and payment of monetary benefits. 

Entitlement to service connection for a right ankle disability, secondary to lumbar intervertebral syndrome is denied. 

Entitlement to service connection for a cervical spine disability, secondary to lumbar intervertebral syndrome is granted subject to the rules and payment of monetary benefits. 

Entitlement to service connection for arthritis of the hands, secondary to lumbar intervertebral syndrome is denied. 

Entitlement to service connection for arthritis of the shoulders, secondary to lumbar intervertebral syndrome is denied. 

Entitlement to service connection for a bilateral foot disability, secondary to lumbar intervertebral syndrome is granted subject to the rules and payment of monetary benefits. 

RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals 
 
- 13 - 




